FILED
                            NOT FOR PUBLICATION                              JUL 28 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10516

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00301-APG

  v.
                                                 MEMORANDUM*
STEVEN M. UNDERHILL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Steven M. Underhill appeals from the district court’s judgment and

challenges his guilty-plea conviction and five-year term of probation for two

counts of making a false statement, in violation of 18 U.S.C. § 1001; and one count

of witness tampering, in violation of 18 U.S.C. § 1512(b)(3). Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Underhill’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Underhill the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Underhill has waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    13-10516